PER CURIAM.
These consolidated petitions for review bring to us the reports of two referees who have found Arthur J. Wolfson guilty of misconduct warranting discipline. The first referee found Wolfson guilty of violating Disciplinary Rules 1-102(A)(4) (engaging in conduct involving dishonesty), 1 — 102(A)(5) (engaging in conduct that is prejudicial to the administration of justice), 1-102(A)(6) (engaging in any other conduct that adversely reflects on one’s fitness to practice law), 6-101(A)(3) (neglecting legal matters entrusted to him), 9-102(A) (prohibiting commingling of clients’ funds with those of the attorney) and 9-102(B)(4) (requiring the prompt payment to the client of all funds the client is entitled to receive). For these multiple infractions, the referee recommended that Wolfson be suspended for six months and thereafter until he can prove his rehabilitation.
The second referee found Wolfson guilty of two additional acts of misconduct, one of which involved issuing a check with knowledge that insufficient funds were available to cover it, a violation of Disciplinary Rules 1-102(A)(3), (4), and (6). The other violation, neglecting a legal matter entrusted to him by his client (DR 6-101(A)(3)), warranted, according to the referee, disbarment. Wolfson has not sought our review of either referee’s report, and The Florida Bar urges the ultimate sanction of disbarment based on respondent’s cumulative and persistent misfeasance.
The record in both proceedings amply supports the findings of the referees with respect to the charges made in both complaints; accordingly, these findings of fact are approved. The second referee’s recommendation for punishment, namely that Arthur Wolfson be disbarred from the practice of law, is fully warranted on these records and is also approved.
The disbarment shall be effective on August 31, 1981, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business. Execution is directed to issue for the costs of these proceedings against the respondent in the amount of $1,137.25.
It is so ordered.
ADKINS, Acting C.J., and BOYD, ENGLAND, ALDERMAN and McDONALD, JJ., concur.